 


113 HR 5228 IH: Notario Victim Relief Act
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5228 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2014 
Mr. Veasey (for himself, Mr. Hinojosa, Mr. Gutiérrez, Mr. Vela, Ms. Jackson Lee, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 240(c)(7)(C) of the Immigration and Nationality Act to eliminate the time limit on the filing of a motion to reopen a removal proceeding if the basis of the motion is fraud, negligence, misrepresentation, or extortion by, or the attempted, promised, or actual practice of law without authorization on the part of, a representative. 
 
 
1.Short titleThis Act may be cited as the Notario Victim Relief Act. 
2.Elimination of time limit on motions to reopen in certain casesSection 240(c)(7)(C) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(7)(C)) is amended by adding at the end the following: 
 
(v)Fraud, negligence, misrepresentation, or extortion by, or attempted, promised, or actual practice of law without authorization on the part of, a representativeThere is no time limit on the filing of a motion to reopen if the basis of the motion is to apply for relief due to fraud, negligence, misrepresentation, or extortion by, or attempted, promised, or actual practice of law without authorization on the part of, a representative described in subsection (a) or (b) of section 1292.1 of title 8, Code of Federal Regulations, or a person who claimed to be such a representative, and the alien establishes such fraud, negligence, misrepresentation, or extortion by, or attempted, promised, or actual practice of law without authorization on the part of, such a representative (or person) by a preponderance of evidence..  
 
